FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                September 24, 2014
                                 TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                    Clerk of Court

 JAMES RUDNICK,

       Petitioner - Appellant,

 v.                                                     No. 14-1098
                                               (D.C. No. 1:13-CV-03223-LTB)
 WARDEN JAMES FALK; THE                                   (D. Colo.)
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

       Respondents - Appellees.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.


      Petitioner-Appellant James Rudnick, a Colorado state inmate appearing pro

se, seeks a certificate of appealability (COA) to appeal from the district court’s

dismissal of his petition for writ of habeas corpus under 28 U.S.C. § 2254.

Rudnick v. Falk, No. 13–cv–03223–BNB, 2014 WL 585386 (D. Colo. Feb. 14,

2014). Because Mr. Rudnick has failed to demonstrate that it is reasonably

debatable whether the district court was correct in its procedural ruling, Slack v.

McDaniel, 529 U.S. 473, 484 (2000), we deny his request and dismiss his appeal.
                                     Background

      In 1992, a jury found Mr. Rudnick guilty of first-degree (deliberative)

murder, attempted first-degree (deliberative) murder, and two counts of first-

degree assault. He was sentenced to life imprisonment for the murder conviction,

a consecutive eighteen-year sentence for the attempted murder conviction, and a

concurrent four-year sentence for the assault convictions. His convictions were

affirmed on direct appeal by the Colorado Court of Appeals, People v. Rudnick,

878 P.2d 16 (Colo. Ct. App. 1993), and the Colorado Supreme Court denied

certiorari on August 8, 1994.

      Not until December 2, 1997, did Mr. Rudnick submit any further filings to

the state district court. On December 12, 1997, he filed a motion to “waive

restitution and fines.” The state district court denied his motion, and he sought

reconsideration on January 29, 1998. The record does not show whether the

motion to reconsider was resolved.

      Over six years later, on July 30, 2004, Mr. Rudnick filed his first motion

for post-conviction relief. The record does not show whether this motion was

resolved. After another six years had passed, on March 8, 2010, Mr. Rudnick

filed a second motion for post-conviction relief. The state district court denied

the motion on August 26, 2010, and the Colorado Court of Appeals affirmed on

April 19, 2012. Certiorari was denied on November 27, 2012.




                                        -2-
      On November 25, 2013, Mr. Rudnick filed his federal habeas petition

asserting numerous claims, including improper jurisdiction, ineffective assistance

of counsel, and violations of due process and equal protection. The district court

held that the action was untimely. 28 U.S.C. § 2244(d).



                                     Discussion

      A COA requires that an applicant make a “substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, the district

court denied a § 2254 petition on procedural grounds, the petitioner must

demonstrate that it is reasonably debatable whether: (1) the petition states a valid

claim of the denial of a constitutional right, and (2) the district court’s procedural

ruling is correct. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      Generally, a federal habeas petition must be filed within a one-year

limitation period. 28 U.S.C. § 2244(d)(1). This limitation period ordinarily

commences on “the date on which the judgment became final by the conclusion of

direct review or the expiration of the time for seeking such review.” Id. Mr.

Rudnick’s conviction became final on November 6, 1994, when the deadline to

seek review from the Supreme Court had passed. Locke v. Saffle, 237 F.3d 1269,

1273 (10th Cir. 2001). However, a state prisoner whose conviction became final

before April 24, 1996 could file a § 2254 application on or before April 24, 1997.

See United States v. Hurst, 322 F.3d 1256, 1260 (10th Cir. 2003); Hoggro v.

                                         -3-
Boone, 150 F.3d 1223, 1226 (10th Cir. 1998). Mr. Rudnick did not initiate this

action until November 25, 2013, almost seventeen years after the one-year

limitation period expired.

      Mr. Rudnick’s limitation period, running from April 24, 1996 through April

24, 1997, was not tolled by the pendency of any properly filed state court post-

conviction motions. See Hoggro, 150 F.3d at 1226. Mr. Rudnick filed his first

motion for post-conviction relief on July 30, 2004, which would not toll the

original period. Additionally, although the limitation period for § 2254 motions

is subject to equitable tolling in extraordinary circumstances, Holland v. Florida,

560 U.S. 631, 645 (2010), Mr. Rudnick does not present a valid basis for such

tolling here.

      We DENY a COA, DENY IFP status, and DISMISS the appeal.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -4-